Case: 12-14985    Date Filed: 05/07/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                        ___________________________

                                 No. 12-14985
                             Non-Argument Calendar
                         ___________________________

                         Docket No. 1:12-cr-20306-JLK-1


UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

KEVIN LEON THOMPSON,
                                                              Defendant-Appellant.
                       ______________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                     _______________________________

                                  (May 7, 2013)


Before TJOFLAT, PRYOR, and EDMONDSON, Circuit Judges.


PER CURIAM:

      Kevin Thompson appeals his conviction and 37-month sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). No

reversible error has been shown; we affirm.
              Case: 12-14985     Date Filed: 05/07/2013   Page: 2 of 4


      On appeal, Thompson argues that his conviction must be vacated because

section 922(g)(1) is unconstitutional both on its face and as applied to him.

Because Thompson raises this issue for the first time on appeal, we review it only

for plain error. See United States v. Peters, 403 F.3d 1263, 1270 (11th Cir. 2005).

      We reject Thompson’s facial challenge to the constitutionality of section

922(g)(1) as foreclosed by our precedent. See, e.g., United States v. Wright, 607

F.3d 708, 715 (11th Cir. 2010) (concluding that section 922(g)(1) “is not an

unconstitutional exercise of Congress’s power under the Commerce Clause”). We

also reject Thompson’s argument that section 922(g)(1) is unconstitutional as

applied to him because -- as Thompson has stipulated -- the gun that Thompson

possessed in Florida was manufactured outside of Florida and, thus, had traveled in

interstate commerce. See id. at 715-16 (noting that section 922(g) “only requires

that the government prove some ‘minimal nexus’ to interstate commerce, which it

may accomplish by ‘demonstrat[ing] that the firearm possessed traveled in

interstate commerce.’”). Thompson has failed to demonstrate error, plain or

otherwise.

      Next, Thompson argues that his sentence is substantively unreasonable

because it is greater than necessary to comply with the statutory sentencing goals

under 18 U.S.C. § 3553(a). At sentencing, Thompson sought a downward

variance, arguing that he possessed a gun because he lived in an area with a lot of

                                          2
                Case: 12-14985        Date Filed: 05/07/2013       Page: 3 of 4


violent crime and because he was concerned about his daughters’ safety. The

district court denied the request and sentenced Thompson to 37 months’

imprisonment.

       We evaluate the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007).

The party challenging the reasonableness of the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both the record and the

section 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). *

       Thompson’s sentence -- which was at the low end of the applicable

guidelines range of 37 to 46 months -- was substantively reasonable. See id.

(noting that ordinarily we would expect a sentence within the Guidelines range to

be reasonable). The sentence was also well below the statutory maximum of 10-

years imprisonment. See United States v. Winingear, 422 F.3d 1241, 1246 (11th

Cir. 2005) (comparing, as one indication of reasonableness, the actual prison term

imposed against the statutory maximum).




*
  Under section 3553(a), a district court should consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).
                                                3
              Case: 12-14985     Date Filed: 05/07/2013    Page: 4 of 4


      Thompson argues that the district court should have given more weight to

one section 3553(a) factor: his history and characteristics. But, “[t]he weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008). On this record, we cannot say that Thompson’s sentence failed to reflect

the purposes of sentencing or that the district court clearly erred in weighing the

section 3553(a) factors: no abuse of discretion.

      AFFIRMED.




                                          4